Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 1 of 30




        EXHIBIT J
                  Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 2 of 30




   - --··---- ------ ----··-·----·- -·-·---- -                                        .                   - - -· ·· - - -
Frotnl WIIII Brand (HWB CAPlTAL MANAGEME) (rriallto:hwb@bloomberg,rtet)
Sent: Wednesday, December 11, 2013 1:13 PM            .
S.ubject:'Re:NW Global Strategy-coinplalnt on 2017 and  2027 bonds

Dear fv!ike, I am ol< with your p_roposed pro-cedure. Please go ahead with the filing of the complaints
accordingly. Best regards,   Wtlh                 ·   .      .              ·                   ·

--- - - · Origina l Message
From: MSpenc er@milb erg.com
At: Dec 11 2013 18:22)1 8
        WIiii--
          We have decld~d triai tho pari ~assu test case Is far e~ough along that we are comfortable filing
        complaints cov~rm9. bonds acquJred by our cHents, and including pari passu allegations In the
        complaint. Wed like to tjo that for your two NVv Global bonds (2017:and 2027), and combine It fM
         logistical convonlonce with a bond owned by a,:iother cllont (small amount). ·Attached is ci draft complainl
         and demand lotter to the Fiscal Agent.
           As part of our agreement among all bondholers litigating tho parl passu test case, wo will not seek
         summary Judg!l)ent on the pari passu claim unless and untll the US Supreme Court denies cert (orwe are
         otherwise com~lalely clear of possible complications In the test case -- the reason we have held off'on .
         even filing complaints until now).
           Ple?se confirm that you a,e ok with this going c'lhe.ad In the next weeks. Keep In mlr)d that as time goe~ ·
         by, you los1:1 claims on Interest payments due 6 years ago (next limitation period on your bond
         Interest expires Jan. 30, 2014), but arguably you gain o higher accruing (coupon) Interest rate prior to
         entry of judgment. os compared to (statutory) posl-J\ldgmont Interest (however, as mentlon_   ed above, we
         will not seek summary Judgment for some time, so this      is not really a factor).
           Best regards,
       · Mike         .·,


                  Michael C. Spencer
                  Attorney at l:nw

           <::•: MILBERGn.•
                  One Pennsylvania Pta:.:a, 49th Floor-
                  New York, NY 10l19
                  T 212.9.46.9450
                  t== 212.27$.4395
                  tnspencer@rnllberg.corn
                                         \-~ -. ' :•~'l,',,'>Y'
                  ·Wl  ~i)~"'.-.!f~l:
                         <,~~.~J!fi:•1
                   -,nflf'               rr ,!iY:~~
                                         11:x    ,~~1m
                  ~'t1";1•~~tJ,½it';




        This electronic message transmission contains ATTO~NEY PRIVILEGED AND CONFIDENTIAL
        Information Intended only tor the use of the Individual or entity named above. If the reader of this
        message Is not the Intended recipient, you are hereby notlOed that any dissemination, distribution or c;opy
        or lhls communication Is strictly prohibited. Jfyou have received lhls communication In error, please erase
        all copies or the message and Its attachments and notify sender Immediately. Thank You.




   Confidential                                                                                       MILBERG_000000206
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 3 of 30
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 4 of 30


Bialek, Adam

Subject:                          FW: Re:NW Global Strategy complaint on 2017 and 2027 bonds




From: Spencer, Michael
                                                            ---       -----------------
Sent: Thursday, May 15, 2014 2:47 PM
To: 'Willi Brand'
Cc: prv@rositovago.com
Subject: RE: Re:NW Global Strategy complaint on 2017 and 2027 bonds

Hello W illi!
  Of course we are anxiously awaiting the US Supreme Court's decision on cert. If, as we hope, cert is denied (expected
decision time is from maybe a week from now, until the Court recesses at the end of June), all sorts of things might
happen, ranging from a settlement, to payment only of the equal treatment test case plaintiffs, to Argentina's defaulting
on the Exchange Bonds, or maybe to Argentina's violating the injunction.
  I'm writing you now in particular because we are preparing to file summary judgment motions (seeking both payment
and enforcement of the pari passu clause) for our few clients, including you (for some of your bonds), who have not yet
obtained judgments. As previously exp lained, pre-judgment bondholders have a clearer shot at getting pari passu
injunctions, so we do not need to worry about the additional "merger" issues that Argentina will undoubtedly raise
when we being to test the pari passu waters for post-judgment plaintiffs.
  My question: Do you want us to include your pre-judgment action as part of the small group for which we will seek
summary judgment if and when cert is denied? I don't really see any downside; it may attract a lot of attention but that
really isn't a factor. Please let me know what you think.
Best regards,
Mike


                                          Michael C. Spencer
                                          Attorney at Law

                                    $~   MIILBERGu..
                                         One Pennsylvania Plaza, 49th Floor
                                         New York, NY 10119
                                         T 212.946.9450
                                         F 212.273.4395
                                         mspence r@m iIberg .com


                                         aa+ -                      -w@@N
From: Willi Brand (HWB CAPITAL MANAGEME) [mailto:hwb@bloomberg.net]
Sent: Wednesday, December 11, 2013 1:13 PM
Subject: Re:NW Global Strategy complaint on 2017 and 2027 bonds

Dear Mike, I amok with your proposed procedure. Please go ahead with the filing of the complaints
accordingly. Best regards, Willi




                                                            1


        Confidential                                                                          MILBERG_000000207
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 5 of 30

----- Original Message -- ---
From: MSpenc e r@milberg.com
At: De c 11 2013 18:22 : 1 8
        Willi --
         We have decided that the pari passu test case is far enough along that we are comfortable filing
        complaints covering bonds acquired by our clients, and including pari passu allegations in the
        complaint. We'd like to do that for your two NW Global bonds (2017 and 2027), and combine it for
        logistical convenience with a bond owned by another client (small amount). Attached is a draft complaint
        and demand letter to the Fiscal Agent.
          As part of our agreement among all bondholers litigating the pari passu test case, we will not seek
        summary judgment on the pari passu claim unless and until the US Supreme Court denies cert (or we are
        otherwise completely clear of possible complications in the test case -- the reason we have held off on
        even filing complaints until now).
          Please confirm that you are ok with this going ahead in the next weeks. Keep in mind that as time goes
        by, you lose claims on interest payments due 5 years ago (next limitation period on your bond
        interest expires Jan. 30, 2014), but arguably you gain a higher accruing (coupon) interest rate prior to
        entry of judgment, as compared to (statutory) post-judgment interest (however, as mentioned above, we
        will not seek summary judgment for some time, so this is not really a factor).
          Best regards,
        Mike


                Michael C. Spencer
                Attorney at Law

          :{t MILBERGu.-
                One Pennsylvania Plaza, 49th Floor
                New York, NY 10119
                T 212.946:9450
                F 212.273.4395
                mspencer@milberg.com




        This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL
        information intended only for the use of the individual or entity named above. If the reader of this
        message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy
        of this communication is strictly prohibited. If you have received this communication in error, please erase
        all copies of the message and its attachments and notify sender immediately. Thank You.



This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL information intended
only for the use of the individual or entity named above. If the reader of this message is not the intended recipient, you are
hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have received
this communication in error, please erase all copies of the message and its attachments and notify sender immediately.
Thank You.




                                                               2

        Confidential                                                                               MILBERG_000000208
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 6 of 30
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 7 of 30


Bialek, Adam

Subject:                           FW: Re:NW Global St rategy complaint on 2017 and 2027 bonds




From: Spencer, Michael
Sent: Friday, May 16, 2014 11:59 AM
To: 'Willi Brand'
Subject: RE: Re:NW Global Strategy complaint on 201 7 and 2027 bonds

HiWilli -
 lt's very difficult to pred ict how the overall situation will play out. We have one other client that has made recent
purchases of bonds and wants to get a pari passu injunction at the earliest possible time (though I told them initially that
we would not seek an injunction for any other clients until the test -case injunction in Varela was bulletproof, i.e., no
Supreme Court review). So we are preparing to make a follow-on motion for that pre-judgment client as soon as the
Varela (and NM L etc.) injunction is affirmed, meaning when cert is denied (or when, if cert is granted, the Supreme
Court then affirms the Second Circuit).
 The only other factor I can think of, when looking at this from your viewpoint, concerns your fund and client
situation. Obviously we have judgments already on many of your bonds, and if you decide to have us make a motion for
a pari passu injunction on your pre-judgment bonds (only), the post-judgment clients may feel a bit ... deprived? Your
and our situation is entirely justified by the law, because pari passu injunctions for post-judgment holders do pose an
additional legal hurdle (the merger doctrine). But some post-judgment clients or holders may not fully understand or
accept that. I have no idea whether you have constituencies among your funds and clients who might raise these issues,
but I think it is something you should consider. I think you wou ld be justified in making either decision: moving ahead
immediately on t he pre-judgment bonds; or waiting a bit to see how the situation is unfolding before deciding how to
proceed, with respect to pre- and post-judgment bonds.
 I hope that helps. Let me know if I can clarify any of this.
Best regards,
Mike


                                           Michael C. Spencer
                                           Attorney at Law




                                           One Pennsylvania Plaza, 49t h Floor
                                          New York, NY 10119
                                          T 212.946.9450
                                          F 212 .273.4395
                                           mspencer@milbe rg.com


                                          41¥1 -                      Mi#M
From: Willi Brand (HWB CAPITAL MANAGEME) [mailto :hwb@bloomberg.net]
Sent: Friday, May 16, 2014 12:56 AM
To: Spencer, Michael
Subject: RE: Re:NW Global Strategy complaint on 2017 and 2027 bonds




                                                             1


        Confidential                                                                            MILBERG_000000209
                      Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 8 of 30

Dear Mike, thanks for the explanations. What would be your recommendation from the point of the
lawyers view? Best regards Willi

- - --- Original Message---- -
From: MSpencer@milberg.com
To: WILLI BRAND (HWB CAPITAL MANAGEME)
Cc: prv@rositovago . com
At: May 15 2014 20:47:11

      Hello Willi!

       Of course we are anxiously awaiting the US Supreme Court's decision o n cert. If, as we hope, cert is
      denied (expected decision time is from maybe a week from now, until the Court recesses at the end of
      June), all sorts of things might happen, ranging from a settlement, to payment only of the equal
      treatment test case plaintiffs, to Argentina's defaulting on the Exchange Bonds, or maybe to Argentina's
      violating the injunction.

       I'm writing you now in particular because we are preparing to file summary judgment motions (seeking
      both payment and enforcement of the pari passu clause) for our few clients, including you (for some of
      your bonds), who have not yet obtained judgments. As previously explained, pre-judgment bondholders
      have a clearer shot at getting pari passu injunctions, so we do not need to worry about the addit ional
      "merger" issues that Argentina will undoubtedly raise when we being to test the pari passu waters for
      post-judgment plaintiffs.

       My question: Do you want us to include your pre-judgment action as part of the small group for which
      we will seek summary judgment if and when cert is denied? I don't really see any downside; it may
      attract a lot of attention but that really isn't a factor. Please let me know what you think.

      Best regards,

      Mike




                                                Michael C. Spencer
                                                Attorney at Law

                                           ~) MILBERGu..
                                                One Pennsylvania Plaza, 49th Floor
                                                New York, NY 10119
                                                T 212.946;9450
                                                F 212.273.4395
                                                mspencer®milberg,com


                                                -■- Eli■
       From: Willi Brand (HWB CAPITAL MANAGEME) [mailto:hwb@bloomberg.net]
       Sent: Wednesday, December 11, 2013 1:13 PM
       Subject: Re:NW Global Strategy complaint on 2017 and 2027 bonds
                                                          2

       Confidential                                                                          MILBERG_000000210
               Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 9 of 30



Dear Mike, I am ok with your proposed procedure. Please go ahead with the filing of the
complaints accordingly. Best regards, Willi

----- Origi na l Message- --- -
From : MSpence r @milber g.com
At: Dec 1 1 20 1 3 18 : 22 : 18

          Willi--

           We have decided that the pari passu test case is far enough along that we are
          comfortable filing complaints covering bonds acquired by our clients, and including pari
          passu allegations in the complaint. We'd like to do that for your two NW Global bonds
          (2017 and 2027), and combine it for logistical convenience with a bond owned by another
          client (small amount). Attached is a draft complaint and demand letter to the Fiscal
          Agent.

           As part of our agreement among all bondholers litigating the pari passu test case, we
          will not seek summary judgment on the pari passu claim unless and until the US
          Supreme Court denies cert (or we are otherwise completely clear of possible
          complications in the test case -- the reason we have held off on even filing complaints
          until now).

            Please confirm that you are ok with this going ahead in the next weeks. Keep in mind
          that as time goes by, you lose claims on interest payments due 5 years ago (next
          limitation period on your bond interest expires Jan . 30, 2014), but arguably you gain a
          higher accruing (coupon) interest rate prior to entry of judgment, as compared to
          (statutory) post-judgment interest (however, as mentioned above, we will not seek
          summary judgment for some time, so this is not really a facto r).

           Best regards,


          Mike




                    Michael C. Spencer
                    Attorney at Law

               0 M ILBERG~
                    One Pennsylvania Plaza, 49th Flo or
                    NewYork, NY 101'19
                    T 212.946.9450
                    F 212.273.4395
                    mspencer@milberg.com


                    NB■          4--#-A ,Ii#&


                                                          3


Confidential                                                                             MILBERG_000000211
                        Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 10 of 30



                  This electronic message transmission contains ATTORNEY PRIVILEGED AND
                  CONFIDENTIAL information intended only for the use of the individual or entity named
                  above. If the reader of this message is not the intended recipient, you are hereby notified
                  that any dissemination , distribution or copy of this communication is strictly prohibited . If
                  you have received this communication in error, please erase all copies of the message
                  and its attachments and notify sender immediately. Thank You.




        This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL
        information intended only for the use of the individual or entity named above. If the reader of this
        message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy
        of this communication is strictly prohibited. If you have received this communication in error, please erase
        all copies of the message and its attachments and notify sender immediately. Thank You.



This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL information intended
only for the use of the individual or entity named above. If the reader of this message is not the intended recipient, you are
hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have received
this communication in error, please erase all copies of the message and its attachments and notify sender immediately.
Thank You.




                                                                  4

         Confidential                                                                                  MILBERG_000000212
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 11 of 30
                      Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 12 of 30


Bialek, Adam

Subject:                             FW: Re:NW Global Strategy compla int on 2017 and 2027 bonds




From: Willi Brand (HWB CAPITAL MANAGEME)
Sent: Wednesday, May 21, 2014 3:39 AM
To: Spencer, Michael
Subject: RE: Re :NW Global Strategy complaint on 2017 and 2027 bonds

Hi Mike, thanks for clarification. Please include the pari passu injunction at the earliest possible time
for the new claim . Best regards, Willi

---- - Original Message -----
From: MSpencer@milberg . com
To: WILLI BRAND (HWB CAPITAL MANAGEME)
At : May 16 2014 17 : 59:08

       Hi Willi -

         It's very difficult to predict how the overa ll situation will play out. We have one other client that has
       made recent purchases of bonds and wa nts to get a pari passu inj unction at t he earliest possible time
       (tho ugh I told them initially that we would not seek an injunction for any other clients until the test-case
       injunction in Varela was bulletproof, i.e., no Supreme Court review) . So we are preparing to make a
       fol low-on motion for that pre-judgment client as soon as the Varela (and NML etc.) injunction is
       affirmed, meaning when cert is denied (or when, if cert is granted, the Supreme Court then affirms the
       Second Circuit).

        The only other factor I can think of, when looking at this from your viewpoint, concerns your fund and
       client sit uation. Obviously we have judgments already on many of your bonds, and if you decide to have
       us make a motion for a pari passu injunction on your pre-judgment bonds (only), the post-judgment
       clients may feel a bit ... deprived? Your and our situation is entirely justified by the law, because pari
       passu injunctions for post-j udgment ho lders do pose an additiona l legal hurdle (the merger
       doctrine). But some post-j udgment clients or holders may not fu lly understand or accept t hat. I have no
       idea w hether you have constitue ncies among your funds and clients who might raise these issues, but I
       thin k it is somet hing you should consider. I think you would be justified in making either decision:
       moving ahead immediately on the pre-judgment bonds; or waiting a bit to see how the situation is
       unfolding before decid ing how to proceed, with respect to pre- and post-judgment bonds.

           I hope that helps. Let me know if I can clarify any of this.

       Best regards,

       Mike




       Confidential                                                                              MILBERG_000000213
               Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 13 of 30

                                          Michael C. Spencer
                                          Atto mey at Law

                                     $ Ml LBERGU,W
                                          One Pennsylvania Plaza, 49th Floor
                                          NewYork, NY 10119
                                          T .212.946.9450
                                          F 212.2.73.4395
                                          mspencer@m1lberg.com


                                          -½iii -                   1414h■

From: Willi Brand (HWB CAPITAL MANAGEME) [mailto:hwb@bloomberq.net]
Sent: Friday, May 16, 2014 12:56 AM
To: Spencer, Michael
Subject: RE: Re:NW Global Strategy complaint on 2017 and 2027 bonds



Dear Mike, thanks for the explanations. What would be your recommendation from the
point of the lawyers view? Best regards Willi

----- Original Message- ----
From: MSpencer@milberg.com
To: WILLI BRAND (HWB CAPITAL MANAGEME)
Cc: prv@rositovago.com
At: May 15 2014 20:47:11

          Hello Willi!

          Of course we are anxiously awaiting the US Supreme Court's decision on cert. If, as we
         hope, cert is denied (expected decision time is from maybe a week from now, until the
         Court recesses at the end of June), all sorts of things might happen, ranging from a
         settlement, to payment only of the equal treatment test case plaintiffs, to Argentina's
         defaulting on the Exchange Bonds, or maybe to Argentina's violating the injunction.

           I'm writing you now in particular because we are preparing to file summary judgment
         motions (seeking both payment and enforcement of the pari passu clause) for our few
         clients, including you (for some of your bonds), who have not yet obtained
         judgments. As previously explained, pre-judgment bondholders have a clearer shot at
         getting pari passu injunctions, so we do not need to worry about the additional
         "merger" issues that Argentina will undoubtedly raise when we being to test the pari
         passu waters for post-judgment plaintiffs.

           My question: Do you want us to include your pre-judgment action as part of the small
          group for which we will seek summary judgment if and when cert is denied? I don't
          really see any downside; it may attract a lot of attention but that really isn't a
          factor. Please let me know what you think.


                                                    2

Confidential                                                                          MILBERG_000000214
               Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 14 of 30
          Best regards,

          Mike




                   Michael C. Spencer
                   Attorney at law

               0 MILBERGU,
                   One Pennsylvania Plaza, 49th Floo r
                   New York, NY 10n 9
                   T 212.946.9450
                   F 212..273.4395
                   mspencer@milberg.com


                   ma -                      1311+
          From: Willi Brand (HWB CAPITAL MANAGEME) [mailto:hwb@bloomberg.net]
          Sent: Wednesday, December 11, 2013 1:13 PM
          Subject: Re:NW Global Strategy complaint on 2017 and 2027 bonds




          Dear Mike, I am ok with your proposed procedure. Please go ahead with
          the filing of the complaints accordingly. Best regards, Willi

         ----- Origi nal Message-----
         From: MSpencer@milberg . com
         At: Dec 1 1 2013 18 : 22 : 18

                   Willi --

                     We have decided that the pari passu test case is far enough along that
                   we are comfortable filing complaints covering bonds acquired by our
                   clients, and including pari passu allegations in the complaint. We'd like
                   to do that for your two NW Global bonds (201 7 and 2027), and combine
                   it for logistical convenience with a bond owned by another client (small
                   amount) . Attached is a draft complaint and demand letter to the Fiscal
                   Agent.

                    As part of our agreement among all bondholers litigating the pari passu
                   test case, we will not seek summary judgment on the pari passu claim
                   unless and until the US Supreme Court denies cert (or we are otherwise
                   completely clear of possible complications in the test case -- the reason
                   we have held off on even filing complaints until now).

                    Please confirm that you are ok with this going ahead in the next
                   weeks. Keep in mind that as time goes by, you lose claims on interest

                                                         3


Confidential                                                                               MILBERG_000000215
               Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 15 of 30

                   payments due 5 years ago (next limitation period on your bond
                   interest expires Jan. 30, 2014), but arguably you gain a higher accruing
                   (coupon) interest rate prior to entry of judgment, as compared to
                   (statutory) post-judgment interest (however, as mentioned above, we will
                   not seek summary judgment for some time, so this is not really a factor).

                    Best regards,

                   Mike




                          Michael C. Spencer
                          Attorney at Law

                     0 Ml LBERGu.o
                          One Pennsylvania Plaza, 49th Floor
                          New York, NY 10119
                          T 212..946.9450
                          F 212..273.4395
                          mspencer®milberg,com


                          UN -                       hiiN



                   This electronic message transmission contains ATTORNEY
                   PRIVILEGED AND CONFIDENTIAL information intended only for the
                   use of the individual or entity named above. If the reader of this message
                   is not the intended recipient, you are hereby notified that any
                   dissemination, distribution or copy of this communication is strictly
                   prohibited. If you have received this communication in error, please
                   erase all copies of the message and its attachments and notify sender
                   immediately. Thank You.




         This electronic message transmission contains ATTORNEY PRIVILEGED AND
         CONFIDENTIAL information intended only for the use of the individual or entity named
         above. If the reader of this message is not the intended recipient, you are hereby notified
         that any dissemination, distribution or copy of this communication is strictly prohibited. If
         you have received this communication in error, please erase all copies of the message
         and its attachments and notify sender immediately. Thank You.




This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL
information intended only for the use of the individual or entity named above. If the reader of this
                                                       4


Confidential                                                                                MILBERG_000000216
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 16 of 30
        message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy
        of this communication is strictly prohibited. If you have received this communication in error, please erase
        all copies of the message and its attachments and notify sender immediately. Thank You.



This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL information intended
only for the use of the individual or entity named above. If the reader of this message is not the intended recipi ent, you are
hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have received
this communication in error, please erase all copies of the message and its attachments and notify sender im mediately.
Thank You.




                                                               5


        Confidential                                                                               MILBERG_000000217
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 17 of 30
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 18 of 30


Bialek, Adam

Subject:                            FW: Arg bonds -- status




From: Spencer, Michael
Sent: Tuesday, April 29, 2014 12:37 PM
To: 'Willi Brand'
Cc: prv@rositovago.com
Subject: Arg bonds -- status

Hello Willi. I thought I'd give you a quick update. Apologies if you already know all this.
  We will be filing our opposition to Argentina's cert petition in the pari passu test cases next week. The Supreme Court
could rule on the petition as early as May 22 (that appears to be the conference date following the two weeks Argentina
is given to submit a reply brief), and the Court should rule by the end of its term at the end of June. If the Court asks for
the views of the US Solicitor General, consideration would be delayed into the new term starting in October. If the Court
denies cert, in all probability Argentina will have to decide very quickly whether to honor the pari passu injunctions or to
disobey them - the next Exchange Bond interest payments are due in early and late June and then at the end of
September. This could be a frantic time for Argentina. If cert is granted, the stay against the injunctions will continue,
and the case will be fully argued and decided next term.
  The Supreme Court heard argument last week in a related case about discovery against Argentina to get information on
assets that could be executed upon, under the Foreign Sovereign Immunities Act. I went to the argument; "our side"
seemed to do well (in favor of the discovery). And I just don't think the Court will take another Argentina case, which
obviously would be good news on pari passu.
  If cert is denied, there may be global negotiations to resolve all judgments and open claims against Argentina; or it may
be more disorganized and contentious. We will keep you informed. We will also seek pari passu injunctions on behalf of
all our clients, both pre- and post-summary judgment. It will be an interesting time, and I hope we will get a satisfactory
resolution at last.
  Hope all is well. Best regards.
Mike


                                            Michael C. Spencer
                                            Attorney at Law

                                      (~ MILBERGn,
                                            One Pennsylvania Plaza, 49th Floor
                                            NewYork, NY 10119
                                            T 212.946.9450
                                            F 212.273.4395
                                            mspencer@m iIberg .com


                                           44#1 -                       149#5
This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL information intended
only for the use of the individual or entity named above. If the reader of this message is not the intended recipient, you are
hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have received


                                                               1


        Confidential                                                                               MILBERG_000000218
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 19 of 30

this communication in error, please erase all copies of the message and its attachments and notify sender immediately.
Thank You.




                                                            2

        Confidential                                                                           MILBERG_000000219
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 20 of 30




       EXHIBIT K
                   Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 21 of 30



 From: Gregor.Berke@lrl·invest.l\J [mallto:Gregor.Berke@lrHnvest.lu)
  sent: Monday, April 11, 2016 9:24 AM
  To: Spencer, Michael
  Cc: Rene.Thlel@lrl-ln\lest.lui WIIII Brand (HWB CAPITAL MANAGEME); Carsten Sal.zig
. Subject: Status Argentina - .Bond HWB
 Dear Mike,

 Reference Is made to the claims of the HWB Investment funds against Argentina.

 The majority of the holdouts have already negotiated arrangements with Argentina end the deadline ·ror the settiement ·
 reached wi.th Elliot Is approaching soon (payment deadline), same with Argentina's Intention/need to return to the glob~I
 capital markets.
 However, as far ·as wo undorstood there are stlll no current successful negotiations between you and Argentina In order to
 settle our claims.                                                    ·                -

  We think If ls time lo demonstrate to Argentina that we are willing to find an agreement wl!h them. Accordingly, we here·by
. ask YO\J to contact the representatives of Argentina by lomor,ow at the latest ln order lo express our WIii fof a common
  solution.

 Please keep us Informed about the outcome of your approach so that we can discuss the dotalls and the·negollallng
 strategy. later on but before above deadline ls reached.            ·

Ttianl<lng you In advance for your kind co-operation.

 Best regards


Rene                 Gregor

PS:      Anticipating your successful negotiations leading to a viable and sustalnable selllement wllh Argentina we would
appreciate your feedback on the current status of your prospective fees, as agreed upon In various agreements with
MILDERG and DREIER. This would allow us to already update our Internal prlclrm /valuation of the HWB bonds and be
prepared to publish a new NAV prlclng reflectlng all costs & expenses as soon as an agreement Is reached or looming.

Mil f1cuodllchon Gron-On/ Kind rog~td$
       - - - -·---··-·········-·--··············- ··--·
Grogor 8orko
Leoni & Compllnnco
Senior Lognl Counsol


L~l lnvosl S.A.
OA. ruo Gabrlol Lippmann
6305 MVt1$bach
Luxombouro
rotoloo •362 261500 2806
Tolofax •352 20Hi00 2899

E•Mo~ Greg9C-8o1kn@ld:fnyo3J.ly
lntornol h1Jp·(6'1WY1,lrHnvuuu .
SOCll:TE ANONYME, R.C.S. luxomtxlvrg D 28.101




 LRI               tnvost
                   luxcml>ovrg

LRI tnvost • &Xcellonce In fund admlnlstratlo11 slnco 198&

    Confidential                                                                                       MILBERG_000000220
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 22 of 30
                 Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 23 of 30




Spencer, Mlchael
from:                          Spencer, Michael
Sont:                          Tuesday, April 12, 2016 3:52 PM
To:                            Willi Brand
Subject:                       DRAFT RESPONSE TO LR! •• arter you review and approve, I will send to LRI at end of today
Attachments:                   Arg negols. April 6 and 7 .pdf; Arg negots ~ April 11 and 12 .pd(


Hello Rene and Gregor ••

 You asked for u report on our contacts with Argentlnn represerltatives Ir, order to express our will toward a common
solution. I have hacl numerous contacts with the Special Master and with Luis Cnputo In order to try to stmt
negotiations. rhc consistent response has been thilt the only offer available to our clients Is the government's public
offer (Proptresta}. To show recent contact$, I have attached two scans, each with severnl ernalls. The first scan shows
emails among Mr. Poll<1ck, Mr. Capufo, and me on Aprll 6 and 7 (last week). The second scan shows ernalls arnor1g Mr.
Pollack nnd me, copied 10 Mr. Caputo, from Aprll 11 and 12 (last night and this morning). I conclude that the
government Is not interested In negotlalfng at any level higher than the public offer, al this time.

 You also asked for Information on the fee provisions stated In the retainer agreements. lhe fees are contingent,
payable from any recoveries on the bonds. There nre two levels i.'lmong the vnrlous entities and their .igreemcnts. For
the bone.ls held by HWB Renten Portfolio Plus, HWB Alexandra Strntegics Portfolio, HWB Victoria Strategies Portfolio,
and HWB Portfolio Plus, the ree Is 8% or amounts of prlnclpal recovered In excess of 35 cents per dollar of principal, plus
8% of all lntorest recove(ies. ror the bonds held by HWB Gold/Silver Plus, HWB Gold & Silver Plvs, HWB Alexandra
Strategies Portfolio, and HW8 Dach fonds VenlVlcliVlcl, the fee Is 8% of nmouriis o( principal recovered In excess of 20
cents per dollar of principal, plus 8% of all Interest recoveries.

 Please let me know If you lrnve any further questions.

nest,
Michael Spencer


          Michael C. Sponcer
          Attorney at Law

  =•,;}   MILBERGu,
          One Pennsylvania Plaza, 49th Floor
          New York, NY 10119
          T 212.946.9450
          F 212.273.4395
          rnspencer@mllbercJ.com




  Confidential                                                                                      MILBERG_000000221
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 24 of 30
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 25 of 30

Bialek, Adam

Subject:                           FW: Arg bonds - Brand / LRI RE: Status Argentina - Bond HWB




From: Spencer, Michael
Sent: Tuesday, April 12, 2016 6: 11 PM
To: 'Gregor.Berke@lri-invest.lu'
Cc: Rene.Thiel@lri-invest.lu; Willi Brand (HWB CAPITAL MANAGEME); Carsten Salzig
Subject: Arg bonds - Brand/ LRI RE: Status Argentina - Bond HWB

Hello Rene and Gregor --

 At your request, I contacted the Special Master and Luis Caputo last night to express our will toward a common solution
and to see if Argentina is receptive to negotiations. I received an answer this morning saying they are not, at this time.

  You also asked for information on the fee provisions stated in the retainer agreements. The fees are contingent, payable
from any recoveries on the bonds. There are two levels among the various entities and their agreements. For the bonds
held by HWB Renten Portfolio Plus, HWB Alexandra Strategies Portfolio, HWB Victoria Strategies Portfolio, and HWB
Portfolio Plus, the fee is 8% of amounts of principal recovered in excess of 35 cents per dollar of principal, plus 8% of all
interest recoveries. For the bonds held by HWB Gold/Silver Plus, HWB Gold & Silver Plus, HWB Alexandra Strategies
Portfolio, and HWB Dachfonds VeniVidiVici, the fee is 8% of amounts of principal recovered in excess of 20 cents per
dollar of principal, plus 8% of all interest recoveries.

 Please let me know if you have any further questions.

Best,
Michael Spencer



                                           Michael C. Spencer
                                           Attorney at Law

                                      ~    MILBERGU,O
                                           One Pennsylvania Plaza, 49th Floor
                                           New York, NY 10119
                                           T 212 .946.9450
                                           F 212..2.73.4395
                                           mspencer@milberg.com


                                           HI -                       LIIM
From: Gregor.Berke@lri-invest.lu [mailto:Gregor.Berke@lri-invest.lu]
Sent: Monday, April 11, 2016 9:24 AM
To: Spencer, Michael
Cc: Rene.Thiel@lri-invest.lu; Willi Brand (HWB CAPITAL MANAGEME); Carsten Salzig
Subject: Status Argentina - Bond HWB

Dear Mike,

Reference is made to the claims of the HWB investment funds against Argentina.

                                                              1


        Confidential                                                                             MILBERG_000000222
                           Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 26 of 30

The majority of the holdouts have already negotiated arrangements with Argentina and the deadline for the settlement
reached with Elliot is approaching soon (payment deadline), same with Argentina's intention/need to return to the global
capital markets.

However, as far as we understood there are still no current successful negotiations between you and Argentina in order to
settle our claims.

We think it is time to demonstrate to Argentina that we are willing to find an agreement with them. Accordingly, we hereby
ask you to contact the representatives of Argentina by tomorrow at the latest in order to express our will for a common
solution.

Please keep us informed about the outcome of your approach so that we can discuss the details and the negotiating
strategy later on but before above deadline is reached.

Thanking you in advance for your kind co-operation.

Best regards



Rene                   Gregor

PS:      Anticipating your successful negotiations leading to a viable and sustainable settlement with Argentina we would
appreciate your feedback on the current status of your prospective fees, as agreed upon in various agreements with
MILBERG and DREIER. This would allow us to already update our internal pricing/ valuation of the HWB bonds and be
prepared to publish a new NAV pricing reflecting all costs & expenses as soon as an agreement is reached or looming.




Mil freundlichen GruBen/ Kind regards



Gregor Berke
Legal & Compliance
Senior Legal Counsel



LRI Invest S.A.
9A, rue Gabriel Lippmann
5365 Munsbach
Luxembourg

Telefon +352 261500 2806
Telefax + 352 261500 2899


E-Mail Gregor.Berke@lri-invest.lu
Internet http://www.lri-invest.lu

SOCIETE ANONYME, R.C.S. Luxembourg B 28.101




·······-···-·········-······----··········· · · · - -- - -- ·------------·




                                                                             2


            Confidential                                                                         MILBERG_000000223
                          Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 27 of 30



 LRI               Invest
                   Luxembourg

LRI Invest - excellence in fund administration since 1988

~ Please consider the impact on the environment before printing this e-mail and/or the attachment(s).


Internet communications are not secure. We cannot guarantee that the integrity of this communication h as been maintained. E-mail communication is not error-
free, as information -including any attachments- could be intercepted, interfered, corrupted, amended, lost, destroyed, arrive late or incomplete, or contain viruses.
Anyone accessing this e-mail must take his own security precautions. Any message, opinion, conclusion or advice contained in this e-mail involving a commitment
is not valid and does not engage LRI Invest S.A. liability without having been confirmed by a written document signed by two persons who are entitled to engage
such LRI Invest S.A. liability. The information in this message and/or attachment(s) is intended solely for the attention and use of the named addressee and may
be confidential and legally privileged. If you are not the intended recipient, you are hereby notified that you have received this transmittal in error and that any use,
disclosure , copy, distribution, or any action taken or omitted to be taken in reliance on it is prohibited and may be unlawful. In such case please notify LRI Invest
S.A. of the deletion of this message together with the destruction of any copy in your computer or software .




This electronic message transmission contains ATTORNEY PRIVILEGED AND CON FI DENTIAL information intended
only for the use of the individual or e ntity named above. If the reader of this message is not the intended recipient, you are
hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited . If you have received
this communication in error, please erase all copies of the message and its attachments and notify sender im mediately.
Thank You.




                                                                                    3



           Confidential                                                                                                             MILBERG_000000224
Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 28 of 30




        EXHIBIT L
                      Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 29 of 30


Clark, Nicole

From:                             Bialek, Adam
Sent:                             Wednesday, August 02, 2017 7:43 PM
To:                               Clark, Nicole
Subject:                          FW: Arg bonds




From: Willi Brand (HWB CAPITAL MANAGEME)
Sent: Monday, April 11, 2016 2:03 AM
To: Spencer, Michael
Subject: Re:Arg bonds

Hi Mike, I understand of course. I just wanted to let you know that they also came up with the idea
terminating your contract according to the contract clause. Do not talk to them any further. I am the
owner of the hwb funds and the manager as well, I am doing my due diligence daily. It is my decision
and not theirs! Will meet them today. At what time can I call you? Best Willi


HWB Capital Management (Suisse) Aeschenvorstadt 71 CH-4051 Basel Fon 0041 6122 54 334 Fax
0041 6122 54 410 www.hwb-fonds.com Please consider the impact on the environment before
printing this e-mail. There is no guarantee that internet communication is secure. E-mail
communication is not error-free. Any message, opinion or advice contained in this e-mail involving a
commitment is not valid and does not engage HWB in liability unless followed by written and signed
confirmation.

From: MSpencer@milberg.com At: Apr 10 2016 17:34:07
To: WILLI BRAND (HWB CAPITAL MANAGEME)
Cc: prv@rositovago.com
Subject: Re:Arg bonds
       Hello Willi --
       If they/you will not accept public offer terms, there will be no settlement that I can see
       (at least before argument on the 13th) because Argentina adamantly refuses to offer
       better terms to anyone (except NML group).
       Please also remember that the availability of even 70% is due to the Equal Treatment
       injunctions that we obtained on your bonds, so on any analysis we are entitled to our
       fees.
       Best,
       Mike

       Sent from my iPhone

       This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL
       information intended only for the use of the individual or entity named above. If the reader of this
       message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy
       of this communication is strictly prohibited. If you have received this communication in error, please erase
       all copies of the message and its attachments and notify sender immediately. Thank You.




                                                            1


       Confidential                                                                             MILBERG_000000225
                       Case 1:19-cv-04058-AT Document 4-4 Filed 05/06/19 Page 30 of 30
This electronic message transmission contains ATTORNEY PRIVILEGED AND CONFIDENTIAL information intended
only for the use of the individual or entity named above. If the reader of this message is not the intended recipient, you are
hereby notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have received
this communication in error, please erase all copies of the message and its attachments and notify sender immediately.
Thank You.




                                                               2


        Confidential                                                                               MILBERG_000000226
